                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

    INDEPENDENT LIVING CENTER                       :
    BUILDING CO, INC. d/b/a
    INDEPENDENT LIVING CENTER OF
    MOBILE, an Alabama corporation,

           Plaintiff/Counter-Defendant,             :

    vs.                                             :   CIVIL ACTION NO 16-430-TM-MU

    RENEW MAINTENANCE &                             :
    CONSTRUCTION, INC.,

           Defendant/Counter-Plaintiff.             :

                                               ORDER

          This cause is before the Court on the Joint Stipulation of Dismissal with Prejudice as

Between Renew Maintenance and Construction, Inc. and Independent Living Center Building Co.,

Inc. (Doc. 122).1 The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss the action

without an order of the court “by filing a notice of dismissal before the opposing party serves either

an answer or a motion for summary judgment” or “a stipulation signed by all parties who have

appeared.”      FED. R. CIV. P. 41(a)(1)(A).     The joint stipulation is signed by both sides.

Consequently, by operation of Rule 41, this action has been dismissed in accordance with the joint

notice. Therefore, this case is dismissed with prejudice with each party to bear their own attorneys’

fees and costs.

          There being no further claims pending, the pretrial conference scheduled for October 18,

2018 and trial scheduled for the November 2018 term are CANCELLED and the Clerk of the


1
  The claims of Developer Surety and Indemnity Company and Independent Living Center
Building Co., Inc. were dismissed on stipulation (Doc. 91) by Order entered on February 9, 2018
(Doc. 103).

                                             Page 1 of 2
Court is DIRECTED to close this case.

      DONE and ORDERED this 12th day of October, 2018.

                                        /s/ Terry F. Moorer
                                        TERRY F. MOORER
                                        UNITED STATES DISTRICT JUDGE




                                          2
